            Case 6:20-cv-00959-ADA Document 1 Filed 10/14/20 Page 1 of 26




                         IN THE UNITED STATES DISTRICT COURT
                            THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


CDN INNOVATIONS, LLC

                        Plaintiff,                 Civil Action No. 6:20-cv-959
       v.

TDS BROADBAND SERVICE LLC                          JURY TRIAL DEMANDED

                        Defendant.


                        COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff CDN Innovations, LLC (“CDN” or “Plaintiff”), for its Complaint against

Defendant TDS Broadband Service LLC (referred to herein as “TDS” or “Defendant”), alleges

the following:

                                     NATURE OF THE ACTION

       1.        This is an action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. § 1 et seq.

                                          THE PARTIES

       2.        Plaintiff CDN is a limited liability company organized under the laws of the State

Georgia with a place of business at 44 Milton Avenue, Suite 254, Alpharetta, GA 30009.

       3. Upon information and belief, TDS is a Limited Liability Company organized under

the laws of the State of Delaware, with a place of business at 800 North Main Street, Fort

Stockton, TX 79735. Upon information and belief, TDS sells, offers to sell, and/or uses products

and services throughout Texas, including in this judicial district, and introduces infringing

products and services into the stream of commerce knowing that they would be sold and/or used



                                                                                       Page 1 of 26
             Case 6:20-cv-00959-ADA Document 1 Filed 10/14/20 Page 2 of 26




in this judicial district. As shown on the TDS website, TDS services Texas cities including

Alpine and Fort Stockton. See https://hellotds.com/texas.html (last visited 10/13/2020).

                                  JURISDICTION AND VENUE

        4.       This is an action for patent infringement arising under the Patent Laws of the

United States, Title 35 of the United States Code.

        5.       This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

        6.       Venue is proper in this judicial district under 28 U.S.C. § 1400(b).

        7.       This Court has personal jurisdiction over the TDS under the laws of the State of

Texas, due at least to their substantial business in Texas and in this judicial district, directly or

through intermediaries, including: (i) at least a portion of the infringements alleged herein; and

(ii) regularly doing or soliciting business, engaging in other persistent courses of conduct and/or

deriving substantial revenue from goods and services provided to individuals in the State of

Texas. Venue is also proper in this district because TDS has a regular and established place of

business in this district. For instance, TDS has an office in this judicial district. For example,

TDS has a place of business located at 800 North Main Street, Fort Stockton, TX 79735 and

provides is responsible for providing internet utility services in Texas and this District. See

https://www.puc.texas.gov/industry/communications/directories/sicfa/report_sicfa.aspx?ID=CVS

QL01DB1245583300001 (last visited 10/13/2020).

                                          BACKGROUND

                                           The Inventions

        Adaptive Power Control

        8.       Sinikka Sarkkinen, Jari Isokangas, and Dimitris Koulakiotis (hereinafter “the

Inventors”) are the inventors of U.S. Patent Nos. 7,006,844 (“the ‘844 patent”) and 7,860,462



                                                                                           Page 2 of 26
             Case 6:20-cv-00959-ADA Document 1 Filed 10/14/20 Page 3 of 26




(“the ‘462 patent”). A true and correct copy of the ‘844 patent is attached as Exhibit A. A true

and correct copy of the ‘462 patent is attached as Exhibit B.

        9.       The ‘844 and ‘462 patents resulted from the pioneering efforts of the Inventors in

the area of data transmissions in a wireless communication network, and more particularly the

dynamic control of the power level of multicast data transmission. These efforts resulted in the

development of a method and apparatus for adaptive power control for multicast transmission in

2002.

        Detecting Port Inactivity

        10.      Brian Gonsalves and Kenneth Roger Jones (hereinafter “the Inventors”) are the

inventors of U.S. Patent Nos. 7,293,291 (“the ‘291 patent”) and 7,565,699 (“the ‘699 patent”). A

true and correct copy of the ‘291 patent is attached as Exhibit C. A true and correct copy of the

‘699 patent is attached as Exhibit D.

        11.      The ‘291 and ‘699 patents resulted from the pioneering efforts of the Inventors in

the area of computer network connections, particularly in the area of detecting computer port

inactivity. These efforts resulted in the development of a method and system for detecting an

idle or inactive data port connection on a personal computer in 2003.

        Television Guidance System

        12.      Francois Martin (hereinafter “the Inventor”) is the inventor of U.S. Patent No.

7,164,714 (“the ‘714 patent”). A true and correct copy of the ‘714 patent is attached as Exhibit

E.

        13.      The ‘714 patent resulted from the pioneering efforts of the Inventor in the area of

video transmission, particularly in the area of processing video for generation of mosaics. These

efforts resulted in the development of a method and system for generating a user mosaic in 2002.



                                                                                        Page 3 of 26
         Case 6:20-cv-00959-ADA Document 1 Filed 10/14/20 Page 4 of 26




       Recognizing Spoken Identifiers

       14.     David B. Anderson (hereafter “the Inventor”) the inventor of U.S. Patent No.

6,865,532 (“the ‘532 patent”). A true and correct copy of the ‘532 patent is attached as Exhibit

F.

       15.     The ‘532 patent resulted from the pioneering efforts of Mr. Anderson (hereinafter

“the Inventor”) in the area of voice operated communication devices, and more particularly the

area of recognizing spoken identifiers. These efforts resulted in the development of a novel

method for recognizing spoken identifiers having predefined grammars. At the time of these

pioneering efforts, the most widely implemented voice-control technology used in device

communications controlled by spoken commands were either simple systems involving speech to

simply activate transmission (e.g., US 4,860,359 and US 5,008,954) or voice translations

systems involving complex circuitry such as a series of circuits each circuited intended to handle

a different aspect of voice recognition and translation (US 6,236,969). Thus, prior art spoken

commands systems and methods were either too simple to provide sufficient voice-controlled

functionality or too complex to be affordably produced and utilized in a portable apparatus and

other communications devices.

       16.     The Inventor conceived of the inventions claimed in the ‘532 patent in part as a

way to allow for asynchronous communications with a relatively non-complex device using

spoken commands, with a lower incidence of errors. An exemplary description of this concept

includes, among other elements, defining a phrase having word slots arranged in the phrase in a

predetermined order and according to a predetermined grammatical structure of a target

language. A set of unique words selected from the target language is assigned to each word slot

in the phrase according to the grammatical structure. Then, unique identifiers can be generated



                                                                                      Page 4 of 26
          Case 6:20-cv-00959-ADA Document 1 Filed 10/14/20 Page 5 of 26




by selecting one word from each set for each slot for each identifier such that a concatenating of

the selected words in the predetermined order form the unique identifier. Among other

advantages, this way provides a cleverly structured simplification scheme as compared to the

prior art, and one that is less prone to error.

        17.     By contrast, US Patent No. 6,236,969, cited in the Background section of the ‘532

patent describes complex three-circuit design. (See ‘532 patent at 2:26-38).

        18.     The ‘532 patent further explains that its spoken phrases are easier to remember

than the prior art numeric identifiers, such as telephone numbers, while still providing a large

number of possible identification numbers with a fairly small number of words in the phrase.

(See ‘532 patent at 5:31-42.)

        19.     Because of these significant advantages that can be achieved through the use of

the patented invention, the ‘532 patent presents significant commercial value for companies like

TDS. Indeed, while such technology did not exist prior to the invention, since the issuance of the

‘532 patent many spoken-identifier-based voice-control technologies have emerged, utilizing

features claimed in the ‘532 patent

        20.     The patented invention disclosed in the ‘532 patent resolves technical problems

related to making voice-control workable in a range of communication devices, particularly

problems related to the utilization of non-complex structure to enable a robust range of easily

memorable commands while reducing susceptibility to error.

        21.     The claims of the ‘532 patent do not merely recite the performance of some well-

known business practice from the pre-Internet world along with the requirement to perform it on

the Internet. Instead, the claims of the ‘532 patent recite inventive concepts that are deeply

rooted in engineering technology, and overcome problems specifically arising out of voice-



                                                                                       Page 5 of 26
          Case 6:20-cv-00959-ADA Document 1 Filed 10/14/20 Page 6 of 26




control technology, including, as noted above technology sufficient to provide robust voice-

controlled functionality but not too complex to be affordably produced and utilized in a portable

apparatus and other communications devices.

        22.     In addition, the claims of the ‘532 patent recite inventive concepts that improve

the functioning of a range of voice-controlled communications devices, particularly compact,

portable and affordable communications device, which typically lack high-speed processing

capabilities for complex tasks.

        23.     Moreover, the claims of the ‘532 patent recite inventive concepts that are not

merely routine or conventional use of a translation tool. Instead, the patented inventions

disclosed in the ‘532 patent provide new and novel solutions to specific problems related to

improving the ability of a range of communication devices to implement voice-control through

the use of recognizable spoken identifiers.

        24.     And finally, the patented inventions disclosed in the ‘532 patent do not preempt

all the ways that voice-controlled devices may be used to improve the recognition of spoken

commands, nor does the ‘532 patent preempt any other well-known or prior art technology.

        25. Accordingly, the claims in the ‘532 patent recite a combination of elements sufficient

to ensure that the claim in substance and in practice amounts to significantly more than a patent-

ineligible abstract idea.

        Controlling Multiple Devices

        26.     Harold J. Weber (hereinafter “the Inventor”) is the inventor of U.S. Patent No.

6,628,344 (“the ‘344 patent”). A true and correct copy of the ‘344 patent is attached as Exhibit

G.




                                                                                       Page 6 of 26
           Case 6:20-cv-00959-ADA Document 1 Filed 10/14/20 Page 7 of 26




         27.     The ‘344 patent resulted from the pioneering efforts of the Inventor in the area of

signal or channel section, and more particularly the control of remote apparatuses. These efforts

resulted in the development of a method and apparatus for controlling multiple devices in 2000.

         Formatting Information for Display Device

         28.     Harold J. Weber (hereinafter “the Inventor”) is the inventor of U.S. Patent No.

6,311,180 (“the ‘180 patent”). A true and correct copy of the ‘180 patent is attached as Exhibit

H.

         29.     The ‘180 patent resulted from the pioneering efforts of the Inventor in the area of

generating a display document, and more particularly generating a display document to conform

to a display device. These efforts resulted in the development of a method and apparatus for

generating a display document that conforms to a display device according to the display device

and viewer preferences of a user in 2000.

               COUNT 1 – INFRINGEMENT OF U.S. PATENT NO. 7,006,844

         30.     The allegations set forth in the foregoing paragraphs are incorporated into this

Count.

         31.     On February 28, 2006, the ‘844 patent was duly and legally issued by the United

States Patent and Trademark Office under the title “Adaptive power control for multicast

transmission”.

         32.     CDN is the assignee and owner of the right, title and interest in and to the ‘844

patent, including the right to assert all causes of action arising under said patent and the right to

any remedies for infringement of it.

         33.     Upon information and belief, TDS has and continues to directly infringe one or

more claims of the ‘844 patent by making, using (e.g., developing, testing, installing or otherwise

using) offering to sell, selling, or importing into the United States products, specifically one or
                                                                                         Page 7 of 26
          Case 6:20-cv-00959-ADA Document 1 Filed 10/14/20 Page 8 of 26




more of the products identified in Exhibit I hereto (the “Accused 802.11 Instrumentalities”). For

example, upon information and belief, TDS at least uses, sells and offers to sell the Accused

802.11 Instrumentalities in United States.

        34.     Exemplary infringement analysis showing infringement of at least claim 23 of the

‘844 patent is set forth in Exhibit I. This infringement analysis is necessarily preliminary, as it is

provided in advance of any discovery provided by TDS with respect to the ‘844 patent. CDN

reserves all rights to amend, supplement and modify this preliminary infringement analysis.

Nothing in the attached chart should be construed as any express or implied contention or

admission regarding the construction of any term or phrase of the claims of the ‘844 patent.

        35.     Upon information and belief, users of devices containing TDS’s Accused 802.11

Instrumentalities have and will continue to directly infringe at least claim 23 of the ‘844 patent.

        36.     Upon information and belief, TDS had knowledge of the ‘844 patent at least as

early as its receipt of this complaint.

        37.     TDS’s encouragement of others to use the Accused 802.11 Instrumentalities—

knowing that such use, as alleged herein, infringes at least claim 23 of the ‘844 patent—

constitutes inducement of others under 35 U.S.C. § 271(b). TDS’s encouragement of

infringement includes actively advertising, promoting and distributing technical information

through its website (and other sources) that the Accused 802.11 Instrumentalities are not only

compliant with the IEEE Std 802.11. Standard (“802.11”) but specifically intended for use as an

802.11 product.

        38.     For example, on its website, TDS expressly states its 5GHz range is smaller but

supports faster connections https://tdstelecom.com/support/internet/setup-improve-wifi-

speed.html (last visited 10/13/2020). Additionally, TDS provides the erro and erro Beascon



                                                                                         Page 8 of 26
           Case 6:20-cv-00959-ADA Document 1 Filed 10/14/20 Page 9 of 26




which are 802.11a/b/g/n/ac compliant https://tdstelecom.com/shop/internet-services/safety-

security-services/tds-wifi-plus-test.html (last visited 10/13/2020); https://support.eero.com/hc/en-

us/articles/360034404371-Does-eero-support-802-11ax- (last visited 10/13/2020). Such conduct

demonstrates TDS’s specific intent (or at least willful blindness) to actively aid and abet others

to infringe, including but not limited to TDS’s partners and downstream customers, whose use of

the Accused 802.11 Instrumentalities constitutes direct infringement of at least claim 23 of the

‘844 patent.

         39.   Upon information and belief, TDS is also liable as a contributory infringer of the

‘844 patent under 35 U.S.C. § 271(c) by offering to sell, selling and/or importing into the United

States componentry especially made to comply with 802.11 Standard which, as shown in Exhibit

I, constitutes an infringement of the ‘844 patent. The Accused 802.11 Instrumentalities are

material components for use in practicing the ‘844 patent and are specifically made and are not a

staple article of commerce suitable for substantial non-infringing use.

         40.   The Accused Instrumentality infringed and continues to infringe at least claim 23

of the ‘844 patent during the pendency of the ‘844 patent.

         41.   CDN has been harmed by the TDS’s infringing activities.

               COUNT 2 – INFRINGEMENT OF U.S. PATENT NO. 7,860,462

         42.   The allegations set forth in the foregoing paragraphs are incorporated into this

Count.

         43.   On December 28, 2010, the ‘462 patent was duly and legally issued by the United

States Patent and Trademark Office under the title “Adaptive power control for multicast

transmission” [sic].




                                                                                       Page 9 of 26
           Case 6:20-cv-00959-ADA Document 1 Filed 10/14/20 Page 10 of 26




          44.   CDN is the assignee and owner of the right, title and interest in and to the ‘462

patent, including the right to assert all causes of action arising under said patent and the right to

any remedies for infringement of it.

          45.   Upon information and belief, TDS has and continues to directly infringe one or

more claims of the ‘462 patent by making, using (e.g., developing, testing, installing or otherwise

using) offering to sell, selling, or importing into the United States products, specifically one or

more of the products identified in Exhibit J hereto (the “Accused 802.11 Instrumentalities”). For

example, upon information and belief, TDS at least uses, sells and offers to sell the Accused

802.11 Instrumentalities in United States.

          46.   Exemplary infringement analysis showing infringement of at least claims 15 and

19 of the ‘462 patent is set forth in Exhibit J. This infringement analysis is necessarily

preliminary, as it is provided in advance of any discovery provided by TDS with respect to the

‘462 patent. CDN reserves all rights to amend, supplement and modify this preliminary

infringement analysis. Nothing in the attached chart should be construed as any express or

implied contention or admission regarding the construction of any term or phrase of the claims of

the ‘462 patent.

          47.   Upon information and belief, users of devices containing TDS’s Accused 802.11

Instrumentalities have and will continue to directly infringe at least claims 15 and 19 of the ‘462

patent.

          48.   Upon information and belief, TDS had knowledge of the ‘462 patent at least as

early as its receipt of this complaint.

          49.   TDS’s encouragement of others to use the Accused 802.11 Instrumentalities—

knowing that such use, as alleged herein, infringes at least claims 15 and 19 of the ‘462 patent—



                                                                                        Page 10 of 26
         Case 6:20-cv-00959-ADA Document 1 Filed 10/14/20 Page 11 of 26




constitutes inducement of others under 35 U.S.C. § 271(b). TDS’s encouragement of

infringement includes actively advertising, promoting and distributing technical information

through its website (and other sources) that the Accused 802.11 Instrumentalities are not only

compliant with the IEEE Std 802.11. Standard (“802.11”) but specifically intended for use an

802.11 product.

       50.     For example, on its website, TDS expressly states its 5GHz range is smaller but

supports faster connections https://tdstelecom.com/support/internet/setup-improve-wifi-

speed.html (last visited 10/13/2020). Additionally, TDS provides the eero and eero Beacon

which are 802.11a/b/g/n/ac compliant https://tdstelecom.com/shop/internet-services/safety-

security-services/tds-wifi-plus-test.html (last visited 10/13/2020); https://support.eero.com/hc/en-

us/articles/360034404371-Does-eero-support-802-11ax- (last visited 10/13/2020). Such conduct

demonstrates TDS’s specific intent (or at least willful blindness) to actively aid and abet others

to infringe, including but not limited to TDS’s partners and downstream customers, whose use of

the Accused 802.11 Instrumentalities constitutes direct infringement of at least claims 15 and 19

of the ‘462 patent.

       51.     Upon information and belief, TDS is also liable as a contributory infringer of the

‘462 patent under 35 U.S.C. § 271(c) by offering to sell, selling and/or importing into the United

States componentry especially made to comply with 802.11 Standard which, as shown in Exhibit

J, constitutes an infringement of the ‘462 patent. The Accused 802.11 Instrumentalities are

material components for use in practicing the ‘462 patent and are specifically made and are not a

staple article of commerce suitable for substantial non-infringing use.

       52.     The Accused Instrumentality infringed and continues to infringe at least claim 15

and 19 of the ‘462 patent during the pendency of the ‘462 patent.



                                                                                      Page 11 of 26
          Case 6:20-cv-00959-ADA Document 1 Filed 10/14/20 Page 12 of 26




         53.   CDN has been harmed by the TDS’s infringing activities.

               COUNT 3– INFRINGEMENT OF U.S. PATENT NO. 7,293,291

         54.   The allegations set forth in the foregoing paragraphs are incorporated into this

Count.

         55.   On November 6, 2007, the ‘291 patent was duly and legally issued by the United

States Patent and Trademark Office under the title “System and method for detecting computer

port inactivity”

         56.   CDN is the assignee and owner of the right, title and interest in and to the ‘291

patent, including the right to assert all causes of action arising under said patent and the right to

any remedies for infringement of it.

         57.   Upon information and belief, TDS has and continues to directly infringe one or

more claims of the ‘291 patent by making, using (e.g., developing, testing, installing or otherwise

using) offering to sell, selling, or importing into the United States products, specifically one or

more of the products identified in Exhibit K hereto (the “Accused Port Triggering

Instrumentalities”). For example, upon information and belief, TDS at least uses, sells and offers

to sell the Accused Port Triggering Instrumentalities in United States.

         58.   Exemplary infringement analysis showing infringement of at least claim 1 of the

‘291 patent is set forth in Exhibit K. This infringement analysis is necessarily preliminary, as it

is provided in advance of any discovery provided by TDS with respect to the ‘291 patent. CDN

reserves all rights to amend, supplement and modify this preliminary infringement analysis.

Nothing in the attached chart should be construed as any express or implied contention or

admission regarding the construction of any term or phrase of the claims of the ‘291 patent.




                                                                                        Page 12 of 26
         Case 6:20-cv-00959-ADA Document 1 Filed 10/14/20 Page 13 of 26




        59.     Upon information and belief, users of devices containing TDS’s Accused Port

Triggering Instrumentalities have and will continue to directly infringe at least claim 1 of the

‘291 patent.

        60.     Upon information and belief, TDS had knowledge of the ‘291 patent at least as

early as its receipt of this complaint.

        61.     TDS’s encouragement of others to use the Accused Port Triggering

Instrumentalities—knowing that such use, as alleged herein, infringes at least claim 1 of the ‘291

patent—constitutes inducement of others under 35 U.S.C. § 271(b). TDS’s encouragement of

infringement includes actively advertising, promoting and distributing technical information

through its website (and other sources) that the Accused Port Triggering Instrumentalities are not

only configured to enable port triggering but specifically intended for use router products

designed to utilize port triggering functionality.

        62.     For example, TDS provides the eero and eero Beacon

https://tdstelecom.com/shop/internet-services/safety-security-services/tds-wifi-plus.html (last

visited 10/13/2020). The eero is specifically designed to configure “port forwarding” whereby

“you can add a reservation under IPv4 Reservations & Port Forwards or a firewall rule under

IPv6 Firewall Rules.” https://support.eero.com/hc/en-us/articles/207908443-How-do-I-

configure-port-forwarding- (last visited 10/13/2020) . Such conduct demonstrates TDS’s

specific intent (or at least willful blindness) to actively aid and abet others to infringe, including

but not limited to TDS’s partners and downstream customers, whose use of the Accused Port

Triggering Instrumentalities constitutes direct infringement of at least claim 1 of the ‘291 patent.

        63.     Upon information and belief, TDS is also liable as a contributory infringer of the

‘291 patent under 35 U.S.C. § 271(c) by offering to sell, selling and/or importing into the United



                                                                                         Page 13 of 26
          Case 6:20-cv-00959-ADA Document 1 Filed 10/14/20 Page 14 of 26




States especially configured to enable router port forwarding which, as shown in Exhibit K,

constitutes an infringement of the ‘291 patent. The Accused Port Triggering Instrumentalities

are material components for use in practicing the ‘291 patent and are specifically made and are

not a staple article of commerce suitable for substantial non-infringing use.

         64.   The Accused Instrumentality infringed and continues to infringe at least claim 1

of the ‘291 patent during the pendency of the ‘291 patent.

         65.   CDN has been harmed by the TDS’s infringing activities.

               COUNT 4 – INFRINGEMENT OF U.S. PATENT NO. 7,565,699

         66.   The allegations set forth in the foregoing paragraphs are incorporated into this

Count.

         67.   On July 21, 2009, the ‘699 patent was duly and legally issued by the United States

Patent and Trademark Office under the title “System and method for detecting computer port

inactivity”

         68.   CDN is the assignee and owner of the right, title and interest in and to the ‘699

patent, including the right to assert all causes of action arising under said patent and the right to

any remedies for infringement of it.

         69.   Upon information and belief, TDS has and continues to directly infringe one or

more claims of the ‘699 patent by making, using (e.g., developing, testing, installing or otherwise

using) offering to sell, selling, or importing into the United States products, specifically one or

more of the products identified in Exhibit L hereto (the “Accused Port Triggering

Instrumentalities”). For example, upon information and belief, TDS at least uses, sells and offers

to sell the Accused Port Triggering Instrumentalities in United States.

         70.   Exemplary infringement analysis showing infringement of at least claim 1 of the

‘699 patent is set forth in Exhibit L. This infringement analysis is necessarily preliminary, as it
                                                                                        Page 14 of 26
         Case 6:20-cv-00959-ADA Document 1 Filed 10/14/20 Page 15 of 26




is provided in advance of any discovery provided by TDS with respect to the ‘699 patent. CDN

reserves all rights to amend, supplement and modify this preliminary infringement analysis.

Nothing in the attached chart should be construed as any express or implied contention or

admission regarding the construction of any term or phrase of the claims of the ‘699 patent.

        71.     Upon information and belief, users of devices containing TDS’s Accused Port

Triggering Instrumentalities have and will continue to directly infringe at least claim 1 of the

‘699 patent.

        72.     Upon information and belief, TDS had knowledge of the ‘699 patent at least as

early as its receipt of this complaint.

        73.     TDS’s encouragement of others to use the Accused Port Triggering

Instrumentalities—knowing that such use, as alleged herein, infringes at least claim 1 of the ‘699

patent—constitutes inducement of others under 35 U.S.C. § 271(b). TDS’s encouragement of

infringement includes actively advertising, promoting and distributing technical information

through its website (and other sources) that the Accused Port Triggering Instrumentalities are not

only configured to enable port triggering but specifically intended for use router products

designed to utilize port triggering functionality.

        74.     For example, TDS provides the eero and eero Beacon

https://tdstelecom.com/shop/internet-services/safety-security-services/tds-wifi-plus.html (last

visited 10/13/2020). The eero is specifically designed to configure “port forwarding” whereby

“you can add a reservation under IPv4 Reservations & Port Forwards or a firewall rule under

IPv6 Firewall Rules.” https://support.eero.com/hc/en-us/articles/207908443-How-do-I-

configure-port-forwarding- (last visited 10/13/2020). Such conduct demonstrates TDS’s specific

intent (or at least willful blindness) to actively aid and abet others to infringe, including but not



                                                                                        Page 15 of 26
         Case 6:20-cv-00959-ADA Document 1 Filed 10/14/20 Page 16 of 26




limited to TDS’s partners and downstream customers, whose use of the Accused Port Triggering

Instrumentalities constitutes direct infringement of at least claim 1 of the ‘699 patent.

        75.    Upon information and belief, TDS is also liable as a contributory infringer of the

‘699 patent under 35 U.S.C. § 271(c) by offering to sell, selling and/or importing into the United

States componentry especially configured to enable router port triggering which, as shown in

Exhibit L, constitutes an infringement of the ‘699 patent. The Accused Port Triggering

Instrumentalities are material components for use in practicing the ‘699 patent and are

specifically made and are not a staple article of commerce suitable for substantial non-infringing

use.

        76.    The Accused Instrumentality infringed and continues to infringe at least claim 1

of the ‘699 patent during the pendency of the ‘699 patent.

        77. CDN has been harmed by the TDS’s infringing activities.

                 COUNT 5 – INFRINGEMENT OF U.S. Patent No. 7,164,714

        78.    The allegations set forth in the foregoing paragraphs are incorporated into this

Count

        79.    On January 16, 2007, the ‘714 patent was duly and legally issued by the United

States Patent and Trademark Office under the title “Video transmission and processing system

for generating a user mosaic.”

        80.    CDN is the assignee and owner of the right, title and interest in and to the ‘714

patent, including the right to assert all causes of action arising under said patent and the right to

any remedies for infringement of it.

        81.    Upon information and belief, TDS has and continues to directly infringe one or

more claims of the ‘714 patent by making, using (e.g., developing, testing, installing or otherwise



                                                                                        Page 16 of 26
         Case 6:20-cv-00959-ADA Document 1 Filed 10/14/20 Page 17 of 26




using) offering to sell, selling, or importing into the United States products, specifically one or

more of the products identified in Exhibit M hereto (the “Accused Video Guidance

Instrumentalities”). For example, upon information and belief, TDS at least uses, sells and offers

to sell the Accused Video Guidance Instrumentalities in United States.

        82.     Exemplary infringement analysis showing infringement of at least claims 13 and

15 of the ‘714 patent is set forth in Exhibit M. This infringement analysis is necessarily

preliminary, as it is provided in advance of any discovery provided by TDS with respect to the

‘714 patent. CDN reserves all rights to amend, supplement and modify this preliminary

infringement analysis. Nothing in the attached chart should be construed as any express or

implied contention or admission regarding the construction of any term or phrase of the claims of

the ‘714 patent.

        83.     Upon information and belief, users of devices containing TDS’s Accused Video

Guidance Instrumentalities have and will continue to directly infringe at least claims 13 and 15

of the ‘714 patent.

        84.     Upon information and belief, TDS had knowledge of the ‘714 patent at least as

early as its receipt of this complaint.

        85.     TDS’s encouragement of others to use the Accused Video Guidance

Instrumentalities—knowing that such use, as alleged herein, infringes at least claim 15 the ‘714

patent—constitutes inducement of others under 35 U.S.C. § 271(b). TDS’s encouragement of

infringement includes actively advertising, promoting and distributing technical information

through its website (and other sources) that the Accused Video Guidance Instrumentalities are

not only transmitting video but specifically processes the video to generate mosaics.




                                                                                       Page 17 of 26
          Case 6:20-cv-00959-ADA Document 1 Filed 10/14/20 Page 18 of 26




         86.   For example, on its website, TDS expressly states: “The on-screen program guide

displays up to two weeks of TV programing.” https://tdstelecom.com/support/tds-tv-

plus/feature-guide.html (last visited 10/13/2020.) Additionally, TDS displays a sample video in

the guide and indicates that pressing the OK button for a show in progress provides the selected

video output. https://tdstelecom.com/support/tds-tv-plus/feature-guide.html (last visited

08/25/2020.) Such conduct demonstrates TDS’s specific intent (or at least willful blindness) to

actively aid and abet others to infringe, including but not limited to TDS’s partners and

downstream customers, whose use of the Accused Video Guidance Instrumentalities constitutes

direct infringement of at least claims 13 and 15 of the ‘714 patent.

         87.   Upon information and belief, TDS is also liable as a contributory infringer of the

‘714 patent under 35 U.S.C. § 271(c) by offering to sell, selling and/or importing into the United

States componentry especially made to supply a television guide which, as shown in Exhibit M,

constitutes an infringement of the ‘714 patent. The Accused Video Guidance Instrumentalities

are material components for use in practicing the ‘714 patent and are specifically made and are

not a staple article of commerce suitable for substantial non-infringing use.

         88.   The Accused Instrumentality infringed and continues to infringe at least claims 13

and 15 of the ‘714 patent during the pendency of the ‘714 patent.

         89.   CDN has been harmed by the TDS’s infringing activities.

                COUNT 6 – INFRINGEMENT OF U.S. Patent No. 6,865,532

         90.   The allegations set forth in the foregoing paragraphs are incorporated into this

Count.




                                                                                     Page 18 of 26
         Case 6:20-cv-00959-ADA Document 1 Filed 10/14/20 Page 19 of 26




        91.     On March 8, 2005, the ‘532 patent was duly and legally issued by the United

States Patent and Trademark Office under the title “Method for recognizing spoken identifiers

having predefined grammars.”

        92.     CDN is the assignee and owner of the right, title and interest in and to the ‘532

patent, including the right to assert all causes of action arising under said patent and the right to

any remedies for infringement of it.

        93.     Upon information and belief, TDS has and continues to directly infringe one or

more claims of the ‘532 patent by making, using (e.g., developing, testing, installing or otherwise

using) offering to sell, selling, or importing into the United States products, specifically one or

more of the products identified in Exhibit N hereto (the “Accused Speech Recognition

Instrumentalities”). For example, upon information and belief, TDS at least uses, sells and offers

to sell the Accused Speech Recognition Instrumentalities in United States.

        94.     Exemplary infringement analysis showing infringement of claim 1 of the ‘532

patent is set forth in Exhibit N. This infringement analysis is necessarily preliminary, as it is

provided in advance of any discovery provided by TDS with respect to the ‘532 patent. CDN

reserves all rights to amend, supplement and modify this preliminary infringement analysis.

Nothing in the attached chart should be construed as any express or implied contention or

admission regarding the construction of any term or phrase of the claims of the ‘532 patent.

        95.     Upon information and belief, users of devices containing TDS’s Accused Speech

Recognition Instrumentalities have and will continue to directly infringe claims 1 ‘532 patent.

        96.     Upon information and belief, TDS had knowledge of the ‘532 patent at least as

early as its receipt of this complaint.




                                                                                        Page 19 of 26
         Case 6:20-cv-00959-ADA Document 1 Filed 10/14/20 Page 20 of 26




       97.        TDS’s encouragement of others to use the Accused Speech Recognition

Instrumentalities—knowing that such use, as alleged herein, infringes claims 1 of the ‘532

patent—constitutes inducement of others under 35 U.S.C. § 271(b). TDS’s encouragement of

infringement includes actively advertising, promoting and distributing technical information

through its website (and other sources) that the Accused Speech Recognition Instrumentalities are

not only configured to enable speech recognition but specifically intended for use as a speech

recognition tool.

       98.        For example, TDS’s “How to use Remote Control” available from its website,

promotes a TDS remote to issue at least one voice command using speech recognition.

https://tdstelecom.com/support/tds-tv-plus/equipment-remote-control.html (last visited

10/13/2020). Such conduct demonstrates TDS’s specific intent (or at least willful blindness) to

actively aid and abet others to infringe, including but not limited to TDS’s partners and

downstream customers, whose use of the Accused Speech Recognition Instrumentalities

constitutes direct infringement of claims 1 of the ‘532 patent.

       99.        Upon information and belief, TDS is also liable as a contributory infringer of the

‘532 patent under 35 U.S.C. § 271(c) by offering to sell, selling and/or importing into the United

States componentry especially made to enable the speech recognition functionality which, as

shown in Exhibit N, constitutes an infringement of the ‘532 patent. The Accused Speech

Recognition Instrumentalities are material components for use in practicing the ‘532 patent and

are specifically made and are not a staple article of commerce suitable for substantial non-

infringing use.

       100.       The Accused Instrumentality infringed and continues to infringe claim 1 of the

‘532 patent during the pendency of the ‘532 patent.



                                                                                       Page 20 of 26
          Case 6:20-cv-00959-ADA Document 1 Filed 10/14/20 Page 21 of 26




         101.   CDN has been harmed by the TDS’s infringing activities.

                 COUNT 7 – INFRINGEMENT OF U.S. Patent No. 6,628,344

         102.   The allegations set forth in the foregoing paragraphs are incorporated into this

Count.

         103.   On September 30, 2003, the ‘344 patent was duly and legally issued by the United

States Patent and Trademark Office under the title “Remote control system providing an

automatic assertion of a preset selection value concurrent with submission of a user preferred

selection value.”

         104.   CDN is the assignee and owner of the right, title and interest in and to the ‘344

patent, including the right to assert all causes of action arising under said patent and the right to

any remedies for infringement of it.

         105.   Upon information and belief, TDS has and continues to directly infringe one or

more claims of the ‘344 patent by making, using (e.g., developing, testing, installing or otherwise

using) offering to sell, selling, or importing into the United States products, specifically one or

more of the products identified in Exhibit O hereto (the “Accused Remote Controlling

Instrumentalities”). For example, upon information and belief, TDS at least uses, sells and offers

to sell the Accused Remote Controlling Instrumentalities in United States.

         106.   Exemplary infringement analysis showing infringement of at least claim 1 of the

‘344 patent is set forth in Exhibit O. This infringement analysis is necessarily preliminary, as it

is provided in advance of any discovery provided by TDS with respect to the ‘344 patent. CDN

reserves all rights to amend, supplement and modify this preliminary infringement analysis.

Nothing in the attached chart should be construed as any express or implied contention or

admission regarding the construction of any term or phrase of the claims of the ‘344 patent.



                                                                                        Page 21 of 26
           Case 6:20-cv-00959-ADA Document 1 Filed 10/14/20 Page 22 of 26




          107.   Upon information and belief, users of devices containing TDS’s Accused Remote

Controlling Instrumentalities have and will continue to directly infringe at least claim 1 of the

‘344 patent.

          108.   Upon information and belief, TDS had knowledge of the ‘344 patent at least as

early as its receipt of this complaint.

          109.   TDS’s encouragement of others to use the Accused Remote Controlling

Instrumentalities—knowing that such use, as alleged herein, infringes at least claim 1 of the ‘344

patent—constitutes inducement of others under 35 U.S.C. § 271(b). TDS’s encouragement of

infringement includes actively advertising, promoting and distributing technical information

through its website (and other sources) that the Accused Remote Controlling Instrumentalities are

not only capable of controlling more than one device but specifically intended to remotely

control multiple devices.

          110.   For example, on its website, TDS expressly states in the TDS User Guide “Power

on/off for devices programmed to work with remote.” https://tdstelecom.com/support/tv/tv-user-

guides-and-demos.html (User Guide: A detailed instruction manual for using TDS TV, your set-

top box, and remote control) (last visited 10/13/2020.) Such conduct demonstrates TDS’s

specific intent (or at least willful blindness) to actively aid and abet others to infringe, including

but not limited to TDS’s partners and downstream customers, whose use of the Accused Remote

Controlling Instrumentalities constitutes direct infringement of at least claim 1 of the ‘344

patent.

          111.   Upon information and belief, TDS is also liable as a contributory infringer of the

‘344 patent under 35 U.S.C. § 271(c) by offering to sell, selling and/or importing into the United

States remotes which, as shown in Exhibit O, constitutes an infringement of the ‘344 patent. The



                                                                                         Page 22 of 26
          Case 6:20-cv-00959-ADA Document 1 Filed 10/14/20 Page 23 of 26




Accused Remote Controlling Instrumentalities are material components for use in practicing the

‘344 patent and are specifically made and are not a staple article of commerce suitable for

substantial non-infringing use.

         112.   The Accused Instrumentality infringed and continues to infringe at least claim 1

of the ‘344 patent during the pendency of the ‘344 patent.

         113.   CDN has been harmed by the TDS’s infringing activities.

                 COUNT 8 – INFRINGEMENT OF U.S. Patent No. 6,311,180

         114.   The allegations set forth in the foregoing paragraphs are incorporated into this

Count.

         115.   On October 30, 2001, the ‘180 patent was duly and legally issued by the United

States Patent and Trademark Office under the title “Method for mapping and formatting

information for a display device”

         116.   CDN is the assignee and owner of the right, title and interest in and to the ‘180

patent, including the right to assert all causes of action arising under said patent and the right to

any remedies for infringement of it.

         117.   Upon information and belief, TDS directly infringed one or more of the claims of

the ‘180 patent during the relevant damages period by making, using (e.g., developing, testing,

installing or otherwise using) offering to sell, selling, or importing into the United States

products, specifically one or more of the products identified in Exhibit P hereto (the “Accused

Display Instrumentalities”). For example, upon information and belief, TDS at least uses, sells

and offers to sell the Accused Display Instrumentalities in United States.

         118.   Exemplary infringement analysis showing infringement of claim 1 of the ‘180

patent is set forth in Exhibit P. This infringement analysis is necessarily preliminary, as it is



                                                                                        Page 23 of 26
            Case 6:20-cv-00959-ADA Document 1 Filed 10/14/20 Page 24 of 26




provided in advance of any discovery provided by TDS with respect to the ‘180 patent. CDN

reserves all rights to amend, supplement and modify this preliminary infringement analysis.

Nothing in the attached chart should be construed as any express or implied contention or

admission regarding the construction of any term or phrase of the claims of the ‘180 patent.

        119.    Upon information and belief, users of devices containing TDS’s Accused Display

Instrumentalities directly infringed claim 1 the ‘180 patent during the relevant damages period.

The evidence indicates that TDS has been operating in an infringing manner since at least 2016

and through to the expiration of the ‘180 patent.

        120.    Upon information and belief, TDS had knowledge of the ‘180 patent at least as

early as its receipt of this complaint.

        121.    TDS’s encouragement of others to use the Accused Display Instrumentalities—

knowing that such use, as alleged herein, infringes claim 1 of the ‘180 patent—constitutes

inducement of others under 35 U.S.C. § 271(b). TDS’s encouragement of infringement includes

actively advertising, promoting and distributing technical information through its website (and

other sources) that the Accused Display Instrumentalities are not only generating a document that

fits on the display device but specifically generating a document containing the preferred display

contents.

        122.    For example, on its website, TDS promotes the ability to watch content on

multiple devices. https://tdstelecom.com/shop/tv/tdstv-plus/ways-to-watch.html (last visited

10/13/2020). TDS TV+ is specifically designed to display content based on the display device

and viewing preferences selected. Such conduct demonstrates TDS’s specific intent (or at least

willful blindness) to actively aid and abet others to infringe, including but not limited to TDS’s




                                                                                      Page 24 of 26
         Case 6:20-cv-00959-ADA Document 1 Filed 10/14/20 Page 25 of 26




partners and downstream customers, whose use of the Accused Display Instrumentalities

constitutes direct infringement of claim 1 of the ‘180 patent.

        123.    Upon information and belief, TDS is also liable as a contributory infringer of the

‘180 patent under 35 U.S.C. § 271(c) by offering to sell, selling and/or importing into the United

States componentry especially made to enable the speech recognition functionality which, as

shown in Exhibit P, constitutes an infringement of the ‘180 patent. The Accused Display

Instrumentalities are material components for use in practicing the ‘180 patent and are

specifically made and are not a staple article of commerce suitable for substantial non-infringing

use.

        124.    The Accused Instrumentality infringed and continues to infringe claims 1 through

8 of the ‘532 patent during the pendency of the ‘180 patent.

        125.    CDN has been harmed by the TDS’s infringing activities.

                                          JURY DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, CDN demands a trial by jury

on all issues triable as such.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff CDN demands judgment for itself and against TDS as follows:

        A.      An adjudication that the TDS has infringed the patents asserted herein;

        B.      An award of damages to be paid by TDS adequate to compensate CDN for TDS’s

past infringement of the patents asserted herein, and any continuing or future infringement

through the date such judgment is entered, including interest, costs, expenses and an accounting

of all infringing acts including, but not limited to, those acts not presented at trial;

        C.      A declaration that this case is exceptional under 35 U.S.C. § 285, and an award of

CDN’s reasonable attorneys’ fees; and

                                                                                           Page 25 of 26
        Case 6:20-cv-00959-ADA Document 1 Filed 10/14/20 Page 26 of 26




       D.     An award to CDN of such further relief at law or in equity as the Court deems just

and proper.


Dated: October 14, 2020                    DEVLIN LAW FIRM LLC


                                           /s/ James Lennon
                                           James M. Lennon
                                           jlennon@devlinlawfirm.com
                                           Timothy Devlin (pro hac vice to be filed)
                                           tdevlin@devlinlawfirm.com
                                           1526 Gilpin Ave.
                                           Wilmington, Delaware 19806
                                           Telephone: (302) 449-9010
                                           Facsimile: (302) 353-4251

                                           Attorneys for Plaintiff CDN Innovations, LLC




                                                                                  Page 26 of 26
